UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 30, 2013 SPANSION INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-3474751666 (Commission File No.) 20-3898239 (I.R.S. Employer Identification Number) 915 DeGuigne Drive P.O. Box 3453 Sunnyvale, California 94088-3453 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (408) 962-2500 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 30, 2013, the Company issued a press release containing information about the Companys financial results for the first quarter ended March 31, 2013. A copy of the press release is furnished as Exhibit 99.1 to this report. The information in this Item 2.02, including Exhibit 99.1, is being furnished and shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934 (the Exchange Act) or otherwise subject to the liability of that Section, nor shall such information be deemed to be incorporated by reference in any registration statement or other document filed under the Securities Act of 1933 or the Exchange Act, except as otherwise stated in such filing. Item. 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release dated April 30, 2013 announcing financial results for quarter ended March 31, 2013. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPANSION INC. (Registrant) Date: April 30, 2013 By: /s/ Randy W. Furr Name:Randy W. Furr Title:Corporate Executive Vice President and Chief Financial Officer 2 Exhibit Index Exhibit Number Description Press Release dated April 30, 2013 announcing financial results for quarter ended March 31, 2013. 3
